NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 4, 2014*
                               Decided November 5, 2014

                                         Before

                           RICHARD D. CUDAHY, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge

No. 14‐2090

MARTIN C. GOLUB,                                Appeal from the United States District
    Plaintiff‐Appellant,                        Court for the Southern District of Indiana,
                                                Indianapolis Division.
      v.
                                                No. 1:11‐cv‐875‐RLY‐DML
UNITED STATES OF AMERICA, et al., 
     Defendants‐Appellees.                      Richard L. Young,
                                                Chief Judge.

                                       O R D E R

      Martin Golub has sued the United States and numerous federal officials, asserting
that Secret Service agents unlawfully surveilled him for over a year. Because some
defendants were not served and the claims against the others are legally insufficient, we
affirm the district court’s judgment dismissing the complaint.



      *
       After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 14‐2090                                                                          Page 2

       Golub alleges that a Secret Service agent nicknamed McKenzie told him that a
four‐person team from the Secret Service was assigned to surveil him from March 2010
to April 2011. He accuses the team of spying on him at his home, his doctor’s office, and
his synagogue, and of seizing his papers and computer data. He pursued two forms of
administrative relief. First, he brought thirty‐eight administrative claims (all rejected)
against the Department of Homeland Security, the parent agency of the Secret Service,
see 18 U.S.C. § 3056, for violations of the Federal Tort Claims Act, see 28 C.F.R. § 14.2.
Second, under the Freedom of Information Act, 5 U.S.C. § 552, he asked the government
to produce documents about those spying on him. The government later gave him an
affidavit asserting that the Secret Service does not have any responsive documents. 

       After pursuing these administrative remedies, Golub turned to federal court. He
has sued, both personally and officially, four Secret Service agents, two by name and
two as “Jane Does.” He also sued three Secret Service supervisors and an official from
Homeland Security in their official capacities only. And he sued the United States itself.
He seeks three types of relief: (1) damages against the individual defendants sued
personally; (2) mandamus relief (to end the spying) against the Homeland Security
official, the three Secret Service supervisors, and the four Secret Service agents sued
officially; and (3) damages from the United States under the Federal Torts Claims Act
for intentional infliction of emotional distress. (Golub supplemented his complaint to
add a claim under the Freedom of Information Act, but he has abandoned it on appeal,
so we discuss it no further. See Powers v. Richards, 549 F.3d 505, 512–13 (7th Cir. 2008).) 

       Golub asked the district court to default the Homeland Security officer and the
four Secret Service agents, but the court denied his request because he had not served
them. Golub submitted to the court three sets of documents related to service:
(1) affidavits of personal delivery of the summons and complaint to the U.S. Attorney’s
Office for the Southern District of Indiana; (2) affidavits of certified‐mail delivery of
those same documents to the U.S. Attorney’s Office in Washington, D.C., and the
agency offices of the Secret Service and Homeland Security, although the
certificate‐mail receipt for Homeland Security lacks a delivery address or signature; and
(3) an affidavit of personal service on a Secret Service agent at the Indianapolis Secret
Service office. Appearing on behalf of only the United States and the three Secret
Service supervisors, a government attorney explained that the defendants targeted in
the motion for default (the two named Secret Service agents, the two Jane Doe agents,
and the one Homeland Security official) were unknown to the government. Accepting
that Golub had not served these defendants, the district court denied the motion for
default. 
No. 14‐2090                                                                           Page 3

      The district court dismissed the complaint in stages. First, before it ruled on the
request for a default judgment, it gave Golub a year to identify and serve the two Jane
Does. During that time, it denied his request to compel discovery of their names
because Golub failed to comply with the meet‐and‐confer requirement of Federal Rule
of Civil Procedure 37. Ten months after his last extension of time to identify the Jane
Doe agents, Golub had not named them, so the district court dismissed them. 

       Second, the district court dismissed the claims against the defendants whom the
government represented. It reasoned that  all of the claims were legally insubstantial,
see Gammon v. GC Servs. Ltd. Pʹship, 27 F.3d 1254, 1256 (7th Cir. 1994), some were barred
by sovereign immunity, and mandamus relief was not available for the others because
Golub had not alleged a clear duty that the defendants breached. Finally, the district
court denied Golub leave to file a second amended complaint because the amendment
just repeated his earlier allegations. 

      On appeal Golub challenges the denial of a default judgment, the dismissal of his
complaint, and the refusal to allow a further amended complaint. We begin with his
argument that the district court should have defaulted the Homeland Security officer
and the four Secret Service agents who never appeared. Before the district court may
default a defendant, the plaintiff must prove service. See FED. R. CIV. P. 4(l); Cardenas v.
City of Chicago, 646 F.3d 1001, 1005 (7th Cir. 2011) (noting plaintiff has burden of
showing proper service of process); United States v. Kramer, 225 F.3d 847, 857 (7th Cir.
2000) (observing that default judgment rendered without personal jurisdiction is void).
Golub did not meet his burden here.

        First, the court did not abuse its discretion, see Homer v. Jones‐Bey, 415 F.3d 748,
753 (7th Cir. 2005), by refusing to default the Homeland Security official. Golub sued
her in her official capacity, so he had to show that he served process at the agency’s
office. See FED. R. CIV. P. 4(i)(2). But the certified‐mail receipt for the Homeland Security
officer contains no address or signature. Golub thus lacked a prima facie showing of
service on that official‐capacity defendant. See Relational, LLC v. Hodges, 627 F.3d 668,
672 (7th Cir. 2010) (observing that prima facie showing of proper service requires signed
return of service naming recipient and specifying when and where service occurred).
And because Golub never served this official, the district court correctly dismissed her.
See Cardenas, 646 F. 3d at 1005.  

       Second, the district court properly refused to default the four Secret Service
agents. Golub never served the two named Secret Service agents in their personal
No. 14‐2090                                                                             Page 4

capacities. (We address the official‐capacity claims later.) Although he submitted a
signed receipt from an employee in the Indianapolis office, the signature is not from
either of the two named agents, and the government reported that the agents did not
work at the Indianapolis Secret Service. Because Golub needed to serve them personally
in order to obtain a judgment against them personally, see FED. R. CIV. P. 4(i)(3); 4(e),
Golub’s service was defective. See Claus v. Mize, 317 F.3d 725, 727 (7th Cir. 2003)
(holding that, under Indiana rules, service at defendant’s place of business must be at
location where defendant actually works). And because Golub never showed that he
served them, their dismissal was proper. See Cardenas, 646 F. 3d at 1005. 

        Likewise, Golub never served the two Jane Doe defendants, so they too were
properly dismissed. Golub contends that the district court should have compelled
discovery of their names instead of dismissing them. Although a district court should
generally help a pro se plaintiff discover the names of civil‐rights defendants, see,
e.g., Donald v. Cook Cnty. Sheriff’s Dep’t, 95 F.3d 548, 555 (7th Cir. 1996), the court did not
err because the government did not know their names: Golub received the
government’s affidavit asserting that the Secret Service does not have documents
reflecting the names of any agents who are spying on Golub. This affidavit is all that
Golub could have received had the court granted his motion to compel.
See FED. R. CIV. P. 33(b)(3). 

        Golub next attacks on three grounds the district court’s dismissal of the served
defendants (the three Secret Service supervisors sued in their official capacities and the
United States). He argues first that, because he had pending motions to amend his
complaint, the district court should not have dismissed his standing complaint before
considering the amendment. But Golub had already amended his complaint once, so
further amendments required the court’s permission. See FED. R. CIV. P. 15(a)(2); Agnew
v. Nat’l Collegiate Athletic Ass’n, 683 F.3d 328, 347 (7th Cir. 2012). And Golub’s proposed
amendments added nothing new to the complaint; thus the court reasonably denied the
motion to amend. See Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009). 

       Second, Golub argues that his official‐capacity claims were sufficient to challenge
the agency’s decision to spy on him, but he is incorrect. Official‐capacity claims are
claims against the United States. See Kentucky v. Graham, 473 U.S. 159, 165–66 (1985).
Generally a request that a court overturn a federal agency’s official decision must
proceed under the Administrative Procedures Act, see 5 U.S.C. §§ 702, 704; Bennett v.
Spear, 520 U.S. 154, 175 (1997), and that Act limits the scope of judicial review,
see 5 U.S.C. §§ 701(a), 706. Golub does not invoke the Act in this court or discuss those
No. 14‐2090                                                                          Page 5

limits, nor did he give the district court or the agency an opportunity to address the Act.
Therefore relief under the Act is forfeited. Golub instead requested mandamus relief
against the three Secret Service supervisors. But mandamus relief is unavailable because
he has not identified a non‐discretionary duty that the defendants were required to
perform. See Iddir v. I.N.S., 301 F.3d 492, 499–501 (7th Cir. 2002).

        Third, Golub contests the district court’s dismissal of his claim against the United
States under the Federal Torts Claims Act, but dismissal was proper because he failed to
state a claim for intentional infliction of emotional distress under Indiana law.
See F.D.I.C. v. Meyer, 510 U.S. 471, 478 (1994) (explaining that FTCA requires application
of state tort law); Russ v. United States, 62 F.3d 201, 204 (7th Cir. 1995). Under Indiana
law this tort requires the plaintiff to allege that the defendant intentionally or recklessly
caused severe emotional distress. Alexander v. United States, 721 F.3d 418, 424 (7th Cir.
2013); Williams v. Tharp, 914 N.E.2d 756, 769 n.4 (Ind. 2009). But Golub alleges that Secret
Service agents conducted surveillance surreptitiously. Secretive conduct is, by
definition, not intended to inflict distress because it is intended to remain hidden. Even
though Golub asserts that the agent nicknamed McKenzie revealed the surveillance to
him, he asserts that she did so to help him, not to cause him distress. The district court’s
dismissal of this claim against the United States was therefore appropriate.

       Golub refers to other statutes in both his complaint and appellate brief, but he
develops no argument based on them. Thus we do not discuss them. See Harper v.
Vigilant Ins. Co., 433 F.3d 521, 528 (7th Cir. 2005).

                                                                              AFFIRMED.